     Case 3:18-cr-00872-JLS Document 215 Filed 01/07/19 PageID.577 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  SOUTHERN DISTRICT OF CALIFORNIA

 9    UNITED STATES OF AMERICA,                        Case No. 18-CR-0872-JLS

10                 Plaintiff,
            v.                                         I N F 0 R MA T I 0 N
11                                                            (Superseding)
      MEGAN RENEE BROWN (11),
12                                                     Title 21, U.S.C., Secs. 841 (a) (1),
                   Defendant.                          846 - Conspiracy to Distribute
13                                                     Heroin and Methamphetamine

14

15   The United States Attorney charges:

16         Beginning on a date unknown and continuing up to and including

17   February     15,       2018,    within   the    Southern    District      of   California     and

18   elsewhere, defendant MEGAN RENNE BROWN did knowingly and intentionally

19   conspire with COLIN KENNETH JONES,                     aka "Frosty," IKAIKA RYAN CHUNG,

20   aka   "Chino,"          LUIS    ARMANDO       GARCIA,     aka   "Junior,"      LAUREN    NICOLE

21   VALENZUELA,           aka   "Huera,"     CHRISTOPHER      TIBURSKI,    DAVID       ALFARO,    aka

22   "Stranger," EDGAR DELGADILLO,                 aka "Big E," DAVID LOERA,            aka "Porky,"

23   RAMON CALDERA, aka "Evil," MARK THOMAS REED, MATTHEW WAYNE TRUAX, and

24   MELISSA     SUE       BORST,    and    with    other    persons   known    and     unknown,    to

25   distribute a mixture and substance containing a detectable amount of

26   heroin, a Schedule I Controlled Substance; and a mixture and substance

27   containing        a    detectable      amount    of     methamphetamine,       a   Schedule    II

28
     PKM:PKM:12/21/2018
     Case 3:18-cr-00872-JLS Document 215 Filed 01/07/19 PageID.578 Page 2 of 2




 1   Controlled Substance; all in violation of Title 21, United States Code,

 2   Sections 841 (a) (1)   and 846.

 3   DATED:   ~~ l ,?O\Cj.
 4                                           ADAM L. BRAVERMAN
                                             United States Attorney
 5

 6

 7                                                stant U.S. Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
